First Quarter 2010 Earnings Call & Webcast May 13, 2010 Opening Comments John Barker SVP and Chief Communications Officer 2 §Business Highlights - Roland Smith −First Quarter 2010 −Strategic Sourcing Group (SSG) §Financial Results - Steve Hare −First Quarter Consolidated Financial Overview −Cash Flow and Debt Capitalization −Refinancing −Stock Repurchase and Dividend −2010 Financial Outlook §Brand and International Updates - Roland Smith §Q&A Agenda 3 Wendy’s/Arby’s Group Reported Today: §First Quarter 2010 Results §Balance Sheet Highlights §Adjusted EBITDA §Selected Financial Highlights for each Brand §Form 10-Q First Quarter 2010 4 Forward-Looking Statements and Regulation G This presentation, and certain information that management may discuss in connection with this presentation, may contain statements that are not historical facts, including, importantly, information concerning possible or assumed future results of our operations.Those statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Reform Act. Many important factors could affect our future results and could cause those results to differ materially from those expressed in or implied by our forward-looking statements.Such factors, all of which are difficult or impossible to predict accurately, and many of which are beyond our control, include but are not limited to those identified under the caption “Forward-Looking Statements” in our most recent earnings press release and in the “Special Note Regarding Forward-Looking Statements and Projections” and “Risk Factors” sections of our most recent Form 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss in connection with this presentation reference non-GAAP financial measures, such as earnings before interest, taxes, depreciation and amortization, or EBITDA.Reconciliations of non-GAAP financial measures to the most directly comparable GAAP financial measure are in the Appendix to this presentation, and are included in the earnings release and posted on the Investor Relations section of our website. First Quarter 2010 Highlights Roland Smith President & Chief Executive Officer 6 §Adjusted EBITDA* grew 14.7% to $92.1 million §Wendy’s: −Positive same-store sales −430 basis point restaurant margin improvement in company-operated stores §Arby’s: –Sales and margins declined at Arby’s −Focused on turnaround plan to re-energize the brand −Continued $1 Value Menu rollout –Transactions improved *See Appendix. First Quarter 2010 Business Overview 7 Wendy’s First Quarter 2010 Results §North America systemwide same-store sales increased 0.8% −Same-store sales among strongest in the industry −Impacted by severe weather in February §430 basis point restaurant margin increase 8 Wendy’s First Quarter 2010 Marketing Calendar January February March Premium Fish Fillet 99¢ 9 Arby’s First Quarter 2010 Results §North America systemwide same-store sales declined 11.5% §Margin decreased due to sales deleveraging 10 January February March Premium Cod Arby’s First Quarter 2010 Marketing Calendar 11 §Formed a new independent purchasing cooperative, Strategic Sourcing Group Co-op, LLC (SSG) §Negotiates contracts for non-branded supplies and services for both Wendy’s and Arby’s, such as equipment, kitchen smallwares, furnishings, menuboards and signs, as well as utilities and restaurant-level contract services §Commitment to fund $4.9 million of operating expense, which was recorded as a charge in the First Quarter of 2010 and will be paid over a 24-month period Strategic Sourcing Group Financial Overview Steve Hare Chief Financial Officer 13 First Quarter 2010 Consolidated Operating Results 14 *See Appendix. First Quarter 2010 EBITDA and Adjusted EBITDA* 15 Cash Flow - First Quarter 2010 16 Debt Capitalization 17 §Planning to enter into a new $650 million Senior Secured Credit Facility –$150 million Revolver –$500 million Term Loan §The proceeds of the Term Loan will be used to: –Refinance existing term loan of $251 million –Refinance 6.25% senior notes due 2011 of $200 million §Enhances flexibility and addresses medium term debt maturities §Potential annual interest expense savings Refinancing 18 §Stock Repurchase –$250 million authorized for stock repurchases –As of May 7, 2010, 40 million common stock shares repurchased for $190.2 million, at an average per share price of $4.76 –Company may repurchase additional shares as market conditions warrant through January 2, 2011 §Quarterly Cash Dividend –$0.015 per share –Payable on June 15, 2010 to stockholders of record as of June 1, 2010 Stock Repurchase and Dividend 19 Financial Outlook Source: U.S. Bureau of Labor Statistics, The Conference Board Unemployment rate remains high at 9.7% Confidence improved in March and April U.S. Unemployment Rate Remains High, but Consumer Confidence Improved in March and April 20 §Positive Same-store Sales at Wendy’s §Negative Same-store Sales at Arby’s, but Improving Year-over-Year §Continued G&A Savings §Total Capital Expenditures of $165 Million –Open 12 new Wendy’s –Remodel 100 Wendy’s and 100 Arby’s §Low-to-Mid Single Digit Growth in Adjusted EBITDA –Excludes effect of 53rd week ($14 million in 2009) –Excludes investment spending on Wendy’s breakfast Financial Outlook 2010 Brand and International Update Roland Smith
